Name: 86/428/EEC: Commission Decision of 31 July 1986 approving the special programme submitted for the autonomous province of Bolzano for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81, as amended (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-08-28

 Avis juridique important|31986D042886/428/EEC: Commission Decision of 31 July 1986 approving the special programme submitted for the autonomous province of Bolzano for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81, as amended (Only the Italian text is authentic) Official Journal L 243 , 28/08/1986 P. 0038*****COMMISSION DECISION of 31 July 1986 approving the special programme submitted for the autonomous province of Bolzano for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81, as amended (Only the Italian text is authentic) (86/428/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (1), as last amended by Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (2), and in particular Article 2 (3) thereof, Having regard to Commission Decision 85/127/EEC (3), Whereas on 4 April 1986 the Italian Government forwarded an adjustment to the special programme for the autonomous province of Bolzano relating to the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat; Whereas the said adjustment complies with the requirements and objectives of Regulation (EEC) No 1944/81; Whereas the granting of aid in respect of investments relating to milk production must comply with the conditions laid down in Article 3 (3) of Council Regulation (EEC) No 797/85; Whereas the additional premium referred to in Article 3 (1) (e) of Regulation (EEC) No 1944/81 is restricted to herds comprising not less than three and not more than 20 cows, irrespective of the legal nature of the holding; Whereas aids for the construction of livestock housing on holdings not submitting an improvement plan within the meaning of Article 3 (1) (a) of Regulation (EEC) No 1944/81 must comply with the requirements of Article 8 (2) of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The adjustment to the special programme for the autonomous province of Bolzano relating to the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat, forwarded by the Italian Government on 4 April 1986 pursuant to Regulation (EEC) No 1944/81, is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 31 July 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 27. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 213, 9. 8. 1985, p. 37.